                                         VF

                                         FFF
         L a w     O f f i c e     o f   FV Fi c t o r    M .    F e r a r u

                                                                             Victor M. Feraru, Esq
                                                                200 Old Country Road, Ste 2 South
                                                                         Mineola, New York 11501
                                                                                   1-516-415-2114
                                                                              victor@vicslaw.com
                                                                                www.vicslaw.com




                                     July 13, 2021

Hon. Edgardo Ramos             Defendant's request for an extension of time to July 23, 2021 is
U.S. District Court Judge      granted. The briefing schedule is amended as follows: Defendant
Thurgood Marshall U.S.         Zemskova's Motion to Dismiss due July 23, 2021; Plaintiff's
Courthouse                     Opposition due August 13, 2021; Defendant Zemskova's Reply due
40 Foley Square New York,      August 20, 2021.
NY 10007 Courtroom 619                                                                        .
                               It is SO ORDERED.                             07/14/2021


                      Re:     Karuppasamy v. U.S.C.I.S., et al.
                              20-cv-07823
                              First Request for Extension of Time to File
                              Motion to Dismiss

Dear Hon. Edgardo Ramos:

       This office represents Defendant TATYANA ZEMSKOVA (“Defendant”) in
the above referenced action. This Honorable Court ordered that Defendant’s Motion
to Dismiss be submitted by July 14, 2021. (Dkt. Entry. 24).

         Due to unexpected client emergencies the undersigned requires additional time
to draft and file Defendant’s Motion to Dismiss. As such, I request that the deadline
for filing Defendant’s Motion to Dismiss be extended until July 23, 2021.

       This is the first such request for an extension.

                                      Respectfully Requested,


                                      Victor M. Feraru, Esq.


cc: United States Citizenship and Immigration Services via ECF, Plaintiff
Karuppasamy via ECF.
